Citation Nr: 0424577	
Decision Date: 09/07/04    Archive Date: 09/15/04

DOCKET NO.  03-20 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES


1.  Entitlement to an effective date prior to February 23, 
1996, for the assignment of a compensable evaluation for a 
scar extending from the umbilicus laterally to the right 
costal margin.

2.  Entitlement to an effective date prior to February 23, 
1996, for service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse 


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran had active military service from March 1970 to 
November 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Des 
Moines, Iowa (RO) which denied the benefits sought on appeal.


FINDINGS OF FACT

1.  On February 23, 1996, the veteran filed a claim for an 
increase in the 0 percent rating for scar extending from the 
umbilicus laterally to the right costal margin; and it is not 
factually ascertainable that the disability increased to a 
compensable degree within the year preceding February 23, 
1996; the RO increased the rating for this condition to 10 
percent effective February 23, 1996.

2.  On February 23, 1996, the RO received the veteran's 
request that his claim for service connection for 
hypertension be reopened.

3.  The veteran did not raise the claim of service connection 
for hypertension at any time earlier than February 23, 1996.


CONCLUSIONS OF LAW

1.  The correct effective date for a 10 percent rating for 
scar extending from the umbilicus laterally to the right 
costal margin is February 23, 1996, the date of RO receipt of 
the claim for an increase in the prior 0 percent rating.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(o) (2003).

2.  An effective date earlier than February 23, 1996, for the 
grant of service connection for hypertension is not 
warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 
3.155, 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR 3.159(b)(1) (2003).  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 and 38 CFR 3.159(b)(1) (2003).

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 and 38 CFR 3.159(b)(1) (2003).

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR 3.159(b)(1) (2003).

By a letter dated October 2003, the RO has informed the 
appellant of the information and evidence not of record that 
is needed, the information and evidence that the VA will seek 
to provide, the information and evidence the appellant must 
provide, and requested any additional evidence the appellant 
has that pertains to the claims.  38 U.S.C.A. § 5103 and 38 
CFR 3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).   

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claims, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  After receipt of the October 2003 letter, the RO 
issued a supplemental statement of the case in October 2003.  
The veteran requested and was scheduled for a Board 
videoconference hearing in May 2004.  For the aforementioned 
reasons, there is no reasonable possibility that further 
assistance would aid in the substantiation of the claims.

II.  Effective date prior to February 23, 1996, for the 
assignment of a compensable evaluation for a scar extending 
from the umbilicus laterally to the right costal margin.

Service connection for the disability at issue on appeal was 
established by rating action in September 1972, and a 
noncompensable evaluation was assigned, effective from 
November 13, 1971, the date following the veteran's discharge 
from service.  38 C.F.R. § 3.400(b)(2) (2003).  In September 
1997, the RO assigned an increased rating to 10 percent, 
effective from February 23, 1996.  The veteran disagreed with 
the evaluation assigned and this appeal ensued. 

The veteran served on active duty from March 1970 to November 
1971.  A review of his service medical records shows that the 
veteran sustained multiple fragment wounds on the right lower 
back and medial left knee area in September 1970 during a 
mortar attack.  The veteran suffered a fragment in the right 
kidney, which was removed during a laparotomy on the date of 
injury and underwent a partial right nephrectomy of the lower 
pole at that time.

The veteran's October 1971 separation examination showed 
normal clinical evaluation of the skin, lymphatics.

At his August 1972 VA examination, the veteran reported 
suffering multiple fragment wounds to the abdomen, left leg 
and back.  He indicated that that same day he underwent a 
right partial nephrectomy and abdominal exploration.  It was 
noted that except for the cosmetic deformity of the scars, he 
did not suffer any disabilities currently from these 
injuries.  It was also noted that the skin was normal except 
for three scars on the back, one two inches long but the rest 
were under one inch in diameter.  A three-inch scar on the 
left medial thigh and a scar extending from his right thigh 
to the abdominal midline were noted.  

At his May 1996 VA examination, the veteran reported being a 
victim of mortar attack by allied forces and received 
multiple shrapnel wounds.  The most significant wounds 
entered the back struck the kidney and he required a partial 
nephrectomy.  He indicated he recovered from his surgery and 
his shrapnel wounds and had no complaints referable to the 
scars.  He did have occasional low back pain.  

The examination showed along the right back costal margins; 
there was approximately a 3 inch linear scar that was clean 
and well healed.  There was also a midline scar over 
approximately the T10 vertebrae, in which fragments were 
removed.  It was also clean and well healed.  He claimed 
there was a small scar at the tip of the right scapula with 
retained fragment, shown on previous x-rays with no visible 
scars noted on the skin.  Examination of the left thigh 
showed a 4-inch, anteromedial linear scar, which was again 
clean and well healed.

At his November 1996 VA examination, the veteran reported 
that in September 1970 he suffered shrapnel injuries from a 
mortar blast from friendly fire while in the service.  He had 
wounds to his trunk and thighs.  

The examination showed that the veteran had a post 
nephrectomy scar in the left low back.  He also had a 6-8 cm 
left interior medial thigh with indentation and retraction in 
his leg.  There was no specific tenderness over any of these 
areas.  There was no evidence of inflammation, swelling, 
depression of the mentioned above in the left anterior medial 
thigh scar.  No decrease in vascular supply or ulceration.  
It was noted that there was significant cosmetic affect 
related to these scars, but they were concealable by 
clothing.  The diagnosis was multiple shrapnel wound injuries 
with mild tenderness and cosmetic disfigurement, otherwise, 
unremarkable.

At his May 2002 RO hearing, the veteran testified that during 
his first VA examination he told the examiner that his scars 
were tender.  He indicated that over the years he has had 
problems with the scars being tender.  He stated that he had 
a healed hole where the drainage tube was placed that was 
over 12 inches long.  The veteran indicated that he was self 
conscious of the scar.  

At his August 2003 VA examination, the veteran reported 
ongoing pain in his right side associated with his largest 
scar.  He stated that he had pain ever since his injury and 
it tended to be intermittent, sharp, stabbing pains, which 
would be reproduced when he moved and twisted certain ways.  
He indicated for several years following the initial injury 
he had large formations of hematomas and a large amount of 
deformity.  He indicated this had only gotten better now 
recently since he had gained weight and with increase in fat 
tissue had been able to hide the scar better.

The examination showed a 33 cm long scar extending from his 
umbilicus to his right posterior axillary line.  He had 
involvement of loss of subcutaneous tissue approximately 9 cm 
from the back end of the scar.  He had a large indentation, 
which was easily seen with the naked eye.  When the scar was 
palpated, the veteran had reproducible pain.  His scar on his 
right leg measured approximately 8 cm x 1.5 cm in width.  It 
was welled healed and there was no evidence of erythema or 
other infection.  His last scar, were they took out his 
kidney, was approximately 5 to 6 cm in width, 0.5 cm tall but 
did not cause the veteran any noticeable problems.  It too 
was well healed.  The examiner noted, that in general, the 
tissue damage was an area exceeding 39 square centimeters; 
however, all the scars included, was not large enough to be 
larger than 77 square centimeters.  

At his May 2004 Board videoconference hearing, the veteran 
testified that in a VA examination the examiner called his 
scar a cosmetic deformity and indicated that in 1996 or 1997 
the VA examiner reported it as a defect within the muscle.  
He indicated that the scar was always painful.

The general rule in regard to effective dates is, except as 
otherwise provided, the effective date of an evaluation and 
award of compensation based on a claim for increase will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  In regard to claims for 
increased compensation, the law also provides that the 
effective date will be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if a claim is received by the VA within one year 
after that date; otherwise the effective date will be the 
date of receipt of claim or date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a), (b) (West 2002); 38 C.F.R. 
§ 3.400(o)(1), (2)(2003).  See Harper v. Brown, 10 Vet. App. 
125, 126 (1997), see also VAOPGCPREC 12-98.

There is no medical evidence on file which reflects an 
increase in the severity of a scar extending from the 
umbilicus laterally to the right costal margin within the 
year preceding the February 23, 1996 claim; as such, it is 
not factually ascertainable that the scar extending from the 
umbilicus laterally to the right costal margin increased on 
some date within the year preceding February 23, 1996.  
Therefore, the effective date for the increased rating, from 
0 percent to 10 percent, for the scar extending from the 
umbilicus laterally to the right costal margin may be no 
earlier than the date of VA receipt of the claim, February 
23, 1996.  In accordance with 38 U.S.C.A. § 5110 and 38 
C.F.R. § 3.400, the Board finds that the correct effective 
date for assignment of a compensable rating for the scar 
extending from the umbilicus laterally to the right costal 
margin is February 23, 1996.

For these reasons, an earlier effective date prior to 
February 23, 1996 for a 10 percent rating for the scar 
extending from the umbilicus laterally to the right costal 
margin is denied.

III.  Entitlement to an effective date earlier than February 
23, 1996 for service connection for hypertension.

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim or a claim reopened after final disallowance, will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 C.F.R. § 3.400.

The effective date of an award of disability compensation to 
a veteran shall be the day following the date of discharge or 
release if application is received within one year from such 
date of discharge or release.  Otherwise, when disability 
compensation is granted when new and material evidence is 
received after a final disallowance, the effective date will 
be the date of receipt of claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110 (a), (b) (1), 
(i); 38 C.F.R. § 3.400 (q) (1) (ii), (r).

Any communication from or action by a veteran indicating an 
intent to apply for a benefit under laws administered by VA 
may be considered an informal claim.  38 C.F.R. § 3.155.

A review of the claims file shows that the veteran's original 
claim for service connection was received on May 18, 1971.  
At that time he claimed service connection for multiple 
fragment wounds of the abdomen, left leg, back, and right 
kidney with partial nephrectomy.  Based on the findings on 
examination, the rating decision of September 1972 granted 
service connection effective November 13, 1971 for scars from 
multiple fragment wounds to the abdomen, left leg and back 
with a 0 percent evaluation assigned.  A separate 0 percent 
evaluation was assigned for partial right nephrectomy.  The 
veteran was notified of the decision by letter dated 
September 1972, but did not timely appeal that decision.

On February 23, 1996, the veteran submitted a claim for PTSD, 
shrapnel wounds, and loss of right kidney.  VA examinations 
were conducted in May 1996 and the rating decision dated July 
1996 granted service connection for hypertension with a 20 
percent evaluation assigned from February 23, 1996 based on 
the VA examiner's opinion that the veteran's hypertension was 
due to his kidney problems.  The veteran was notified of this 
decision by letter dated July 1996.

The veteran contends that at the time of his injury in 
service he had high blood pressure and his claim for service 
connection should be the day following the date of discharge.  
The veteran refers to an October 1970 clinical record 
indicating an admission diagnosis of post-operative right 
partial nephrectomy; hypertension, secondary to first 
diagnosis.  

The veteran's separation examination dated October 1971 
indicates a blood pressure reading of 120/78.  The 
examination noted a normal clinical evaluation of the 
vascular system and heart.  

At his May 1996 VA examination, the examiner noted 
uncontrolled hypertension in a veteran that was status post 
renal injury secondary to war wounds and therefore, probably 
service-connected.

At his May 2004 Board video conference hearing, the veteran 
testified that he was told by the doctor in service that he 
had hypertension secondary to the loss of his kidney.  The 
veteran indicated that he never received a discharge 
physical.  He indicated that sometime in the middle to late 
1970s he was found to have high blood pressure by his 
dentist.  He stated that he later went to his family doctor 
who placed him on medication.  The veteran testified that 
although the surgeon that removed his kidney in service told 
him he had hypertension, he did not appeal anything in 1971 
because he was never informed that he had appeal rights 
through and no one told him about service organizations.

Pursuant to the laws and regulations cited above, the 
effective date for service connection for hypertension should 
be the later date of either the date he filed to reopen his 
claim of service connection for hypertension, or the date 
that entitlement arose.  The veteran filed his claim to 
reopen on February 23, 1996 and was later diagnosed with 
hypertension as secondary to the service-connected disability 
of partial right nephrectomy.  There is no evidence that the 
veteran filed what would constitute an informal claim of 
service connection under 38 C.F.R. § 3.155 prior to February 
23, 1996.  For these reasons, an effective date earlier than 
February 23, 1996, for hypertension is not warranted.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for an effective date earlier than February 23, 1996, 
for the grant of service connection for hypertension must be 
denied.




ORDER

Entitlement to an effective date prior to February 23, 1996, 
for the assignment of a compensable evaluation for a scar 
extending from the umbilicus laterally to the right costal 
margin is denied.

Entitlement to an effective date prior to February 23, 1996, 
for the grant of service connection for hypertension is 
denied.



	                        
____________________________________________
	D. HAVELKA
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



